 


109 HR 4226 IH: To authorize the conduct of small projects for the rehabilitation or removal of dams.
U.S. House of Representatives
2005-11-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4226 
IN THE HOUSE OF REPRESENTATIVES 
 
November 3, 2005 
Mr. Frank of Massachusetts introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To authorize the conduct of small projects for the rehabilitation or removal of dams. 
 
 
1.Small projects for the rehabilitation or removal of dams 
(a)In generalThe Secretary of the Army (referred to in this section as the Secretary) may carry out a small dam removal or rehabilitation project, including a project relating to a privately-owned dam that does not generate hydropower, if the Secretary determines that the project will enhance public safety or improve the quality of the environment, or is in the public interest. 
(b)Cost sharingA non-Federal interest shall provide 35 percent of the cost of the removal or remediation of any project carried out under this section, including provision of all land, easements, rights-of-way, and necessary relocations. 
(c)AgreementsConstruction of a project under this section shall be commenced only after a non-Federal interest has entered into a binding agreement with the Secretary to pay— 
(1)the non-Federal share of the costs of construction required by this section; and 
(2)100 percent of any operation and maintenance costs. 
(d)Cost limitationNot more than $5,000,000 in Federal funds may be allotted under this section for a project at any single location. 
(e)FundingThere is authorized to be appropriated to carry out this section $25,000,000 for each fiscal year.  
 
